        Case 1:18-cv-03865-KPF Document 61 Filed 07/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CARLOS TAPIA and GABRIEL
MARTINEZ, individually and on behalf
of all others similarly situated,

                          Plaintiffs,
                                                     18 Civ. 3865 (KPF)
                   -v.-
                                                          ORDER
PESCE PASTA QUATTRO INC., and
JAMES MARCHIGNOLI, and
CHRISTOPHER MARCHIGNOLI,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      By letter dated July 15, 2020 (Dkt. #60), the parties notified the Court

that they have reached a settlement in this case. Accordingly, the parties are

instructed to file their completed settlement agreement along with a joint letter

regarding the fairness of the settlement agreement on or before August 17,

2020, for this Court's review in accordance with the FLSA and Second Circuit

law, see, e.g., Cheeks v. Freeport Pancake House, 796 F. 3d 199 (2d Cir. 2015).

      SO ORDERED.

Dated: July 16, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
